Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 14-19) in the reply filed on 1/17/2022 is acknowledged.
Claims 1-13 and 24-28 are directed to a non-elected combination. However, Applicant has amended claim 1 to include the specifics of subcombination elected. As such, the restriction directed towards 1-13 and 14-28 cannot be maintained. It is noted if Applicant amends claim 14, claim 1 would also need to be amended to match the amendments to claim 14 or a restriction by original presentation would be issued. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation 5 recites “the mixing tube comprises an inlet and an outlet.” However, limitation 3 of claim 1 recites “a mixing tube having an inlet and an outlet.” It is unclear if the two “an inlet” and two “an outlet” are the same or different. For the 
Claim 8 recites a first stage fluid transfer conduit having internal fighting, but the claim fails to provide any detail as to how the first stage fluid transfer conduit is connected or part of the apparatus as whole. As claimed, the first stage fluid transfer conduit can be an unattached conduit with fighting wholly separate from the apparatus of claim 1. 
Claim 11 recites the limitation "the first fluid transfer conduit."  There is insufficient antecedent basis for this limitation in the claim. The claim upon which it depends states “a first stage fluid transfer conduit.” Claim terminology should be consistent throughout the claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 compares a claimed element (mixing tube) to an unclaimed element. The mixing tube would inherently have an inner diameter and .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doolin et al. (US 2013/0021868).
Regarding claim 14, Doolin teaches a mixing tube comprising an inlet, an outlet, an interior bore between the inlet and outlet, an injection inlet from the interior bore to an exterior of the mixing tube, a plurality of fins extend along the interior bore proximate the inlet, and a spiral extending along the interior bore and located proximate the outlet (Figs. 2-3 and 9; [0037]-[0047] and [0068]-[0072]).
Regarding claim 15, Doolin teaches the inlet and/or outlet having a taper (Fig. 2).
Regarding claim 18, the claim is directed to a mixing tube and a limitation reciting the respective diameters between the claimed mixing tube and an unclaimed element (fluid transfer tube) is not given patentable weight. 
Regarding claim 19, Doolin teaches the injection inlet being angled towards the inlet (Figs. 2 and 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunne (US 6,902,667 in IDS) in view of Manz et al. (US 5,904,855 in IDS) and Doolin et al. (US 2013/0021868).
Regarding claim 1, Dunne teaches a fluid treatment system comprising an equalization chamber (15) receiving a waste water; a clarification chamber (23) receiving a partially separated water from the equalization chamber; and a mixing tube (11 19) having an inlet and an outlet, wherein the mixing tube comprises an interior bore between the inlet and the outlet, an injection inlet (12 20) leading from the interior bore to an exterior of the mixing tube, a plurality of fins (14) that extends along the interior bore and located proximate to the inlet (Fig. 2, C5/L48-C8/L24 and claims 9-10).
Dunne fails to teach a sludge detector. Manz teaches a similar apparatus with a mixing tube, a clarifier, and a sludge detector connected to the clarifier in order to sense when solids are evacuated from the clarifier (Fig. 2 and C3/L55-65). Thus, it would have been obvious to provide a sludge detector in order to sense when the clarifier has 
Dunne fails to teach that the mixing tube also has a spiral that extends along the interior bore and located proximate the outlet. Doolin teaches a mixing tube for a fluid comprising an injection inlet leading from the interior bore to an exterior of the mixing tube, fins at the inlet, and a spiral that extends along the interior bore and located proximate the outlet (Figs. 2-3 and 9; [0037]-[0047] and [0068]-[0072]). The Doolin mixing tube achieves a very homogenous output with effective mixing in a compact size while being highly energy efficient ([0014]). As such, it would have been obvious to provide the Doolin mixing tube as the mixing tube in Dunne as it improves mixing with the different flow patterns in an energy efficient manner. 
Regarding claims 2-3, Fig. 2 of Dunne shows the equalization chamber having a cylindrical top with a conical base, and the conical base having a solids discharge (18).
Regarding claim 4, Dunne teaches a first fluid conduit discharging into the equalization chamber above the conical base (Fig. 2).
Regarding claim 5, Dunne teaches that the mixing tube provides a mixing area located between the equalization chamber and the clarification chamber (claim 10).
Regarding claim 6, it is submitted that the “mazi injector” in Dunne actually refers to a Mazzei venturi injector. However, as it is not immediately clear that the mazi injector  capable of providing high pressure deep injection is a venturi injector. Doolin teaches that the injector can include a venturi based injector for injecting chemicals into the feed stream (Fig. 8 and [0025]). As such, one skilled in the art would have found it obvious to provide a venturi type injection as it is a known injector for injecting 
Regarding claim 7, “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). As such, the specific type of fluid treated is considered to be an intended use. Modified Dunne is capable of injection chemicals via the injectors and thus meets the claim limitation. 
Regarding claim 8, Dunne teaches a first stage fluid transfer conduit having internal fighting (claim 9).
Regarding claims 9-12, Dunne teaches a second fluid transfer conduit connecting the top of the equalization chamber to the clarification chamber, the second fluid transfer conduit being longer that the first fluid transfer conduit, and the second fluid transfer conduit extending in a downward spiral around the clarification tank (Fig. 2).
Regarding claim 13, Dunne teaches the clarification chamber comprises a cylindrical top with a conical bottom (Fig. 2).
Regarding claim 24, Doolin shows the outlet and inlet both having a taper (Fig. 2).
Regarding claims 25-26, Dunne teaches that the fins (14) are located before the inlet and Doolin teaches that the spiral is located near the outlet. The exact In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Regarding claim 27, Dunne shows the mixing portion and the fluid conduits being approximately the same size in the drawings and is wholly silent on the respective diameters involved. It is Examiner’s position that any small change in diameter would amount to an obvious matter of changing size or proportions without any unexpected benefits/results (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and 
Regarding claim 28, Dunne merely shows injection points and does not detail the exact angle of the injectors. Doolin shows the injector being angled towards the inlet (Figs. 2 and 7). As such, it would have been obvious to provide the specific type of injection points in Doolin for the injection angles in Dunne as it is a known workable injection angle used in the art with a reasonable expectation of success in doing so. 

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doolin et al. (US 2013/0021868) in view of Dunne (US 6,902,667 in IDS).
Regarding claims 16-17, Doolin teaches the inlet being before the fins and the spiral extending from the outlet to the fins (Figs. 2 and 9). Doolin fails to teach specific locations of the injection inlet, fins, and spirals as claimed. Dunne teaches that an injection inlet for a mixer can be located downstream of the fins/fighting (Fig. 2). The exact rearrangement and positioning would have been an obvious matter of rearrangement of parts as Dunne and Doolin teach the respective positions and the apparatus would perform the same even if the injection point is moved upstream or downstream of the fins as such an arrangement is known in the art (Dunne) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777